DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1 and 15, Syrris “Orb Jacketed Reactor” a reactor and method for preparing a formulation (Pages 1 & 2, Figures). However, Syrris reference does not disclose that a first aperture and wherein the first aperture is configured with a non-return valve disposed therein or adjacent thereto, the non-return valve permitting the introduction of free-flowing materials to the mixing chamber through the aperture, but preventing outflow of free- flowing materials from the mixing chamber through the aperture and wherein the first aperture is formed with an aperture area extending in a range between a minimum and a maximum, the minimum area being 0.05 mm2 and the maximum area being determined by a value resulting from Volume mixing chamber [cm3] /Area first aperture [cm2] 5500. Piletsky et al. reference discloses reactor for producing MIP nanoparticles wherein the reactor vessel contains one or more entry ports, each optionally fitted with a non-return valve and frit for retaining the solid phase within the reactor vessel, for elation of reagents (Paragraph [0060]). There is no motivation/suggestion to modify/combine the teachings of Syrris and Piletsky to come up with the claimed first aperture since the first aperture in the Syrris batch reactor is arranged to introduce/withdraw fluid to/from the jacket surrounding the actual mixing chamber, wherein said fluid, preferably oil, serves to the provision of a defined temperature within said jacket and the Piletsky reactor it is a photoreactor with a stationary phase 14 "bearing an immobilized template", as may be derived from [0060] of Piletsky in conjunction with FIG 1. The fundamentally different reactor structure is necessary for the generation of molecular imprinted polymer (MIP) based nanoparticles. In order to produce MIP nanoparticles, solid phase molecular imprinting requires the immobilization of the target molecule on a solid support prior to performing polymerization.
Claims 2-6, 8-14, and 20 directly or indirectly depend on Claim 1.
Claims 16-19 directly or indirectly depend on Claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167. The examiner can normally be reached M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY TRAM NGUYEN/Examiner, Art Unit 1774